Appeal by defendant from an order of the Albany Special Term of the Supreme Court denying an application for summary judgment. Both plaintiff and defendant applied for summary judgment. Plaintiff’s action is brought for the purpose of recovering from the defendant for legal services rendered defendant’s wife on the theory of necessaries. The Special Term held that questions of fact are involved. Order unanimously affirmed, with $10 costs and disbursements. Present — Foster, P. J., Heffernan, Brewster, Deyo and Bergan, ,JJ.